UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-176790 Aurora Diagnostics Holdings, LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 20-4918072 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. EmployerIdentification Number) 11enter Drive, Suite300 Palm Beach Gardens, Florida 33410 (Address of Principal Executive Offices) (Zip Code) (866)420-5512 (Registrant’s Telephone Number, Including Area Code) None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes¨Nox (Note: The registrant has filed all reports pursuant to the Securities Exchange Act of 1934 as applicable for the preceding 12 months.) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.: Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨No x We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act of 2012 (JOBS Act). TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item1. Financial Statements - 2 - Condensed Consolidated Balance Sheets as of March 31, 2016 (unaudited) and December 31, 2015 - 2 - Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2016 and 2015 (unaudited) - 3 - Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 (unaudited) - 4 - Notes to Condensed Consolidated Financial Statements (unaudited) - 6 - Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations - 22 - Item3. Quantitative and Qualitative Disclosures About Market Risk - 30 - Item4. Controls and Procedures - 30 - Item1. Legal Proceedings - 31 - Item1A. Risk Factors - 31 - Item6. Exhibits - 31 - Signatures - 32 - - 1 - PART I – FINANCIAL INFORMATION Item1. Financial Statements. Aurora Diagnostics Holdings, LLC Condensed Consolidated Balance Sheets (in thousands) March 31, December 31, Assets (unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other assets Prepaid income taxes Total current assets Property and equipment, net Other Assets: Deferred debt issue costs, net Deposits and other noncurrent assets Goodwill Intangible assets, net $ $ Liabilities and Members' Deficit Current Liabilities Current portion of long-term debt $ $ Current portion of fair value of contingent consideration Accounts payable, accrued expenses and other current liabilities Accrued compensation Accrued interest Total current liabilities Long-term debt, net of current portion Deferred tax liabilities Accrued management fees, related parties Fair value of contingent consideration, net of current portion Other liabilities Members' Deficit ) ) $ $ See Notes to Condensed Consolidated Financial Statements. - 2 - Aurora Diagnostics Holdings, LLC Condensed Consolidated Statements of Operations Three Months Ended March 31, 2016 and 2015 Unaudited (in thousands) Three Months Ended March 31, Net revenue $ $ Operating costs and expenses: Cost of services Selling, general and administrative expenses Provision for doubtful accounts Intangible asset amortization expense Management fees, related parties Acquisition and business development costs 73 Change in fair value of contingent consideration Total operating costs and expenses Income (loss) from operations ) Other income (expense): Interest expense ) ) Total other expense, net ) ) Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) See Notes to Condensed Consolidated Financial Statements. - 3 - Aurora Diagnostics Holdings, LLC Condensed Consolidated Statements of Cash Flows
